IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36743

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 457
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 10, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DAVID REGINALD BLACK,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John P. Luster, District Judge.

       Judgment of conviction and unified sentence of eight years, with a minimum
       period of confinement of two years, for grand theft by unauthorized control,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge, GRATTON, Judge
                                 and MELANSON, Judge

PER CURIAM
       David Reginald Black was convicted of grand theft by unauthorized control, Idaho Code
§§ 18-2403(3), 18-2407(1)(b). The district court imposed a unified sentence of eight years, with
a minimum period of confinement of two years. Black appeals, contending that the sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Black’s judgment of conviction and sentence are affirmed.




                                                   2